Title: From George Washington to Major General Philip Schuyler, 16 June 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York June 16th 1776

I received Your several Favors of the 11th continued to the 12th & 12 & 12 with a Copy of General Arnolds Letter, The

Return delivered You by General Wooster You forgot to inclose.
The Account of Mr Deane is variant from Col. Kirkland’s, but Yet they both seem to agree in the most material Point, Vizt That some Parts of our Frontiers are to feel the Effects of the Savage Resentment which the Friends of Government have been industrously trying to call forth against Us. You have done well in Your Message to the six Nations; the sooner a Conference can be held the better, & I think the most Vigorous Exertions necessary to secure a Post as You mention where Fort Stanwix formerly stood, & below that, as intimated in my last—If You can Effect these, I am hopefull all their Attempts in that Quarter will be unavailing.
I have ordered a Ton of Powder, half a Ton of Lead, five Thousand Flints, some Cannon, Intrenching Tools & a Dozen Whip Saws & files to be immediately sent You, which You will receive in two or three Days, with a List of them & Every other Article sent from hence at this Time.
I have inclosed You Copy of an Invoice of Goods now in the Hands of Mr Robert Henry in Albany, which he offered the Quarter Master Genl this Week on moderate Terms, as the Quarter Master informs Me—It certainly will be proper that You purchase them or such of them, as will suit the Army in Canada, & It will be less troublesome & expensive than sending Articles from hence, supposing they can be procured. I wish You to get Every Thing You want & that Can be had Either in Albany or Its Vicinity rather than to send here for them, I am really so immersed in Buisiness & have such a Variety of Things to attend to, That I scarcely know which way to turn Myself, Perhaps if You make a strict Inquiry, You may Obtain not only more Goods, but Other Necessaries.
The Indians are here, just returned from Philadelphia—I will communicate to them Your Wishes for their Return & Give Direction that Every Mark of Respect be shewn them by those who go with them.
I have requested the Paymaster, to procure, if possible, as Much hard Money as will discharge Mr Blake’s Claim. How he will succeed I cannot tell; If he can get It, It shall be forwarded as soon as a proper Conveyance can be had. In Regard to a Person to superintend the Building of Gondolas & other Carpenters

to carry on the Work I refer You to my Letter of the 9th & shall only add, that they cannot be now had, Every one Qualified for the Buisiness being Employed here.
The Intelligence contained in General Sullivan’s Letter is extremely pleasing & I sincerely wish his most sanguine Hopes may be more than answered. If the Affection of the Canadians can be Engaged & he seems to have no Doubt of It, It will be of much Importance & probably the Means of our retreiving our Misfortunes in that Quarter.
I find from General Arnold’s Letter to General Sullivan, Col. Bedel, Majr Butterfield & Captn Young are gone to the Sorel for Trial. If their Conduct was as bad & Infamous as represented, It will surely meet with an Exemplary Punishment. Men who will not discharge the Duty they owe their Country from Principle, must be influenced to It by Other Motives, or at least prevented from betraying our most Valuable Rights by a Cowardly & disgraceful Behaviour.
Inclosed You have an Extract of a Letter I received by last Nights Post from General Ward, from which we may reasonably Conjecture that the rest of the Transports which sailed with the One taken, will not be long before they arrive—It seems Evident they expected to find General Howe at Boston & I am hopefull some Others under this Idea will fall into our Hands. There are also Accounts in Town of two or three Valuable Prizes more being taken to the Eastward, one with several light Cannon, Another a West India Man homeward bound with a Quantity of Dollars & sugars—But I fear, tho’ the Accounts seem particular, that they want Confirmation, as General Ward mentions Nothing of them. I am, Dr Sir, Your most Obedt Servt

Go: Washington


P.S. The Whip Saws I fear Cannot be got, the Quarter Master says he has tryed without Success.

